*303OPINION OF THE COURT
Per Curiam.
On March 9, 2010, the respondent pleaded guilty in the County Court, Suffolk County, to four counts of grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony; eight counts of grand larceny in the third degree, in violation of Penal Law § 155.35, a class D felony; grand larceny in the fourth degree, in violation of Penal Law § 155.30, a class E felony; and scheme to defraud in the first degree, in violation of Penal Law § 190.65, a class E felony. Charged by superior court information with these offenses, the respondent consented to prosecution by information and executed a waiver of indictment.
By virtue of his felony convictions, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred.
Accordingly, the motion of the Grievance Committee for the Tenth Judicial District to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b) is granted, to reflect the respondent’s disbarment as of March 9, 2010.
Prudenti, P.J., Mastro, Rivera, Skelos and Lott, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, William E Fitzgerald, is disbarred, effective March 9, 2010, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, William E Fitzgerald, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, William E Fitzgerald, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, William E Fitzgerald, has been issued a secure pass by the Office of Court Administration, *304it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).